Name: Commission Implementing Regulation (EU) NoÃ 256/2012 of 22Ã March 2012 amending Regulation (EC) NoÃ 1484/95 as regards representative prices in the poultrymeat and egg sectors and for egg albumin
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade;  prices;  animal product
 Date Published: nan

 23.3.2012 EN Official Journal of the European Union L 84/30 COMMISSION IMPLEMENTING REGULATION (EU) No 256/2012 of 22 March 2012 amending Regulation (EC) No 1484/95 as regards representative prices in the poultrymeat and egg sectors and for egg albumin THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 614/2009 of 7 July 2009 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 3(4) thereof, Whereas: (1) Commission Regulation (EC) No 1484/95 (3) lays down detailed rules for implementing the system of additional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin. (2) Regular monitoring of the data used to determine representative prices for poultrymeat and egg products and for egg albumin shows that the representative import prices for certain products should be amended to take account of variations in price according to origin. (3) Regulation (EC) No 1484/95 should be amended accordingly. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 181, 14.7.2009, p. 8. (3) OJ L 145, 29.6.1995, p. 47. ANNEX ANNEX I CN code Description of goods Representative price (EUR/100 kg) Security pursuant to Article 3(3) (EUR/100 kg) Origin (1) 0207 12 10 Fowls of the species Gallus domesticus, not cut in pieces, presented as 70 % chickens , frozen 131,3 0 AR 0207 12 90 Fowls of the species Gallus domesticus, not cut in pieces, presented as 65 % chickens , frozen 137,8 0 AR 129,0 0 BR 0207 14 10 Fowls of the species Gallus domesticus, boneless cuts, frozen 288,1 4 AR 228,1 22 BR 325,0 0 CL 0207 27 10 Turkeys, boneless cuts, frozen 325,1 0 BR 415,6 0 CL 0408 11 80 Dried egg yolks 335,6 0 AR 0408 91 80 Eggs, not in shell, dried 345,0 0 AR 1602 32 11 Preparations of fowls of the species Gallus domesticus, uncooked 291,6 0 BR 353,2 0 CL 3502 11 90 Egg albumin, dried 522,3 0 AR (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ  stands for of other origin .